

Exhibit 10.2
January 14, 2013




Dear David,


On behalf of Ubiquiti Networks, Inc. (the “Company”), I am pleased to extend you
an offer to join the Company as Chief Marketing Officer, reporting to the Chief
Executive Officer of the Company or his designees.


This letter sets forth the basic terms and conditions of your employment with
the Company. We would like you to begin your employment with the Company as soon
as possible.


1.
Salary: $250,000 per year.



2.
Bonus: targeted at 50% of annual salary, payable upon achievement of performance
goals set by the Chief Executive Officer at the sole discretion of the Chief
Executive Officer.



3.
Equity Based Compensation. 100,000 shares of restricted stock (the “RSUs”),
pending approval of the Compensation Committee of the Board of Directors. Terms
and conditions of equity grants are set forth in our equity plan and form grant
document.



4.
Employee Benefits. You will be eligible for sick leave, holidays, 401k plan and
medical and other benefits consistent with the Company’s policies.



5.
Term of Employment. Your employment with the Company is “at-will.” In other
words, either you or the Company can terminate your employment at any time for
any reason, with or without cause and with or without notice.



6.
Severance: If the Company terminates your employment other than for “Cause” or
you resign for “Good Reason” as defined below, and provided that you sign and do
not revoke within the time period specified by the Company a standard release of
claims in a form mutually acceptable to the Company and you, then you will be
paid a lump-sum severance at such time equal to six (6) months of your then
annual base salary.



“Cause” means (a) intentional and material dishonesty in the performance of your
duties for the Company; (b) conduct (including conviction of or plea of nolo
contendere to a felony) which has a direct and material adverse effect on the
Company or its reputation; (c) material failure to perform your reasonable
duties or comply with your obligations under this Agreement or the Company’s
Confidential Information and Invention Assignment Agreement after receipt of
written notice specifying the failure, if you do not remedy that failure within
10 business days of receipt of written notice from the Company, which notice
will state that failure to remedy such conduct may result in termination for
Cause or (d) an incurable material breach of the Company’s Confidential
Information and Invention Assignment Agreement, including, without limitation,
theft or other misappropriation of the Company’s proprietary information.”
Nothing in this section shall alter the at-will nature of employment or provide
an obligation express or implied for the payment of severance except as
expressly provided herein.


“Good Reason” means, without your express written consent, (i) a material
reduction of your duties, position or responsibilities, provided, however that
any reduction in position occurring in connection with a “Change of Control” of
the Company shall not constitute “Good Reason”; (ii) a more than 10% reduction
by the Company in your annual base salary as in effect immediately prior to such
reduction; (iii) any material breach of this agreement by the Company.


Adjustments and Changes in Employment Status. You understand that the Company
reserves the right to make personnel decisions regarding your employment,
including but not limited to decisions regarding any promotion, salary
adjustment, transfer or disciplinary action, up to and including termination,
consistent with the needs of the business.





--------------------------------------------------------------------------------



7.
Immigration Documentation. Please be advised that your employment is contingent
on your ability to prove your identity and authorization to work in the U.S. for
the Company. You must comply with the Immigration and Naturalization Service’s
employment verification requirements. This offer is contingent upon you
employment not requiring an export license for you to work with the company’s
technology or products.



8.
Representation and Warranty of Employee. You represent and warrant to the
Company that the performance of your duties will not violate any agreements with
or trade secrets of any other person or entity, and that you are not in breach
of any legal or contractual duty or agreement, including any agreement
concerning trade secrets or confidential information, owned by any other person
of entity.





9.
Non-Compete and Non-Solicitation. You agree that during your employment with the
Company and for six (6) months after the termination of employment, you will not
engage in any activity to directly or indirectly (including causing any other
person or entity to) compete with the Company with respect to the projects you
work on for the Company, nor solicit the Company’s employees or customers.



10.
Injunctive Relief. In the event of your breach of any provisions of this
Agreement, the Company shall be entitled to seek injunctive relief in addition
to other remedies at law or equity, and you agree that you will waive and will
not (i) assert any defense that the Company has an adequate remedy at law with
respect to the breach, (ii) require that the Company submit proof of the
economic value of any trade secret or confidential information, or (iii) require
the Company to post a bond or any other security.





11.
Severability: If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall in no way be affected; and, the parties shall use their best
efforts to find an alternative way to achieve the same result.



 
We look forward to your joining our organization. In order to confirm your
agreement with and acceptance of these terms, please sign one copy of this
letter and return it to me. The other copy is for your records. If there is any
matter in this letter which you wish to discuss further, please do not hesitate
to speak to me.






UBIQUITI NETWORKS, INC.




/s/ Robert J. Pera            /s/ David Hsieh
            
By: Robert J. Pera                 By: David Hsieh
Title: Chief Executive Officer            




Date: January 10, 2013            















